This is an appeal from an order dissolving a temporary writ of injunction, which injunction was granted, without notice, on the petition of these appellants.
The answer was a clear denial of the *Page 420 
material facts under oath. We find in addition to the denials of the answer that the court heard testimony introduced by both parties, and that the denials of the answer were supported by ample testimony, credited by the judge, sufficient in connection with the said sworn denials to warrant his action in dissolving the injunction. Wherefore the judgment is affirmed.